Warner, Judge.
This was an affidavit of illegality to a judgment rendered against the defendant in November, 1868, on the ground that the note on which the judgment was founded was a debt the consideration of which was for the purchase of slaves. The plaintiffs made a motion to dismiss the affidavit of illegality on the ground that the defendant had his day in Court, and was now estopped from going behind the judgment and setting np this defense by an affidavit of illegality. The Court overruled the motion, and the defendant excepted. This case is within the principle decided by this Court during the present term in the case of Miller vs. Albritton. The defendant should have pleaded and proved the consideration of the debt on the trial of the case when the judgment was rendered.
Let the judgment of the Court below be reversed.